Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 1 of 14 Page ID #:118



    1   Zia F. Modabber (CA 137388)
    2   zia.modabber@katten.com
        Joanna M. Hill (CA 301515)
    3   joanna.hill@katten.com
    4   Melissa Velez (CA 316714)
        Melissa.velez@katten.com
    5   Katten Muchin Rosenman LLP
    6   2029 Century Park East, Suite 2600
        Los Angeles, CA 90067-3012
    7   Telephone: 310.788.4400
    8   Facsimile: 310.788.4471
    9   ATTORNEYS FOR DEFENDANT
   10   MELISSA V. JEFFERSON
   11
                             UNITED STATES DISTRICT COURT
   12
                           CENTRAL DISTRICT OF CALIFORNIA
   13
            TIFFANY WELLS
   14                                                  Case No. 2:19-cv-09808-PSG-SK
                      Plaintiff,
   15
                v.                                     STIPULATED PROTECTIVE
   16                                                  ORDER
            MELISSA V. JEFFERSON
   17
                      Defendant.
   18

   19

   20

   21   1.     A.    PURPOSES AND LIMITATIONS1
   22          Discovery in this action is likely to involve production of confidential,
   23   proprietary, or private information for which special protection from public
   24   disclosure and from use for any purpose other than prosecuting this litigation may
   25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   26   enter the following Stipulated Protective Order. The parties acknowledge that this
   27   Order does not confer blanket protections on all disclosures or responses to
   28   1
              This Stipulated Protective Order is substantially based on the model protective
        order provided under Magistrate Judge Steve Kim’s Procedures.
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 2 of 14 Page ID #:119



    1   discovery and that the protection it affords from public disclosure and use extends
    2   only to the limited information or items that are entitled to confidential treatment
    3   under the applicable legal principles. The parties further acknowledge, as set forth
    4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
    5   file confidential information under seal; Civil Local Rule 79-5 sets forth the
    6   procedures that must be followed and the standards that will be applied when a party
    7   seeks permission from the court to file material under seal.
    8         B.     GOOD CAUSE STATEMENT
    9         This action is likely to involve financial records and information, telephone
   10   records, cell phone data, employment records, and/or medical records for which
   11   special protection from public disclosure and from use for any purpose other than
   12   prosecution of this action is warranted. Such confidential materials and information
   13   consist of, among other things, personal financial information, cell phone records
   14   and application data, employment personnel files with personally identifiable
   15   information, confidential information regarding medical treatment, information
   16   otherwise generally unavailable to the public, or which may be privileged or
   17   otherwise protected from disclosure under state or federal statutes, court rules, case
   18   decisions, or common law. Accordingly, to expedite the flow of information, to
   19   facilitate the prompt resolution of disputes over confidentiality of discovery
   20   materials, to adequately protect information the parties are entitled to keep
   21   confidential, to ensure that the parties are permitted reasonable necessary uses of
   22   such material in preparation for and in the conduct of trial, to address their handling
   23   at the end of the litigation, and serve the ends of justice, a protective order for such
   24   information is justified in this matter. It is the intent of the parties that information
   25   will not be designated as confidential for tactical reasons and that nothing be so
   26   designated without a good faith belief that it has been maintained in a confidential,
   27   non-public manner, and there is good cause why it should not be part of the public
   28   record of this case.

                                                   2
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 3 of 14 Page ID #:120



    1

    2   2.    DEFINITIONS
    3         2.1    Action: Case No. 2:19-cv-09808-PSG-SK currently pending in the
    4   District Court for the Central District of California.
    5         2.2    Additional Counsel: attorneys who are not employees of a party to this
    6   Action but are retained to represent or advise a party to this Action, and includes
    7   support staff. Additional counsel under this Protective Order includes attorneys at
    8   Grubman Shire Meiselas & Sacks, P.C., Melissa V. Jefferson’s counsel.
    9         2.3    Challenging Party: a Party or Non-Party that challenges the designation
   10   of information or items under this Order.
   11         2.4    “CONFIDENTIAL” Information or Items: information (regardless of
   12   how it is generated, stored or maintained) or tangible things that qualify for
   13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   14   the Good Cause Statement.
   15         2.5    Counsel: Outside Counsel of Record, House Counsel, and Additional
   16   Counsel (as well as their support staff).
   17         2.6    Designating Party: a Party or Non-Party that designates information or
   18   items that it produces in disclosures or in responses to discovery as
   19   “CONFIDENTIAL.”
   20         2.7    Disclosure or Discovery Material: all items or information, regardless
   21   of the medium or manner in which it is generated, stored, or maintained (including,
   22   among other things, testimony, transcripts, and tangible things), that are produced or
   23   generated in disclosures or responses to discovery in this matter.
   24         2.8    Expert: a person with specialized knowledge or experience in a matter
   25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   26   an expert witness or as a consultant in this Action.
   27

   28


                                                    3
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 4 of 14 Page ID #:121



    1         2.9    House Counsel: attorneys who are employees of a party to this Action.
    2   House Counsel does not include Outside Counsel of Record, Additional Counsel, or
    3   any other outside counsel.
    4         2.10 Non-Party: any natural person, partnership, corporation, association,
    5   or other legal entity not named as a Party to this action.
    6         2.11 Outside Counsel of Record: attorneys who are not employees of a party
    7   to this Action but are retained to represent or advise a party to this Action and have
    8   appeared in this Action on behalf of that party or are affiliated with a law firm which
    9   has appeared on behalf of that party, and includes support staff.
   10         2.12 Party: any party to this Action, including all of its officers, directors,
   11   employees, consultants, retained experts, Outside Counsel of Record, and Additional
   12   Counsel (and their support staffs).
   13         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
   14   Discovery Material in this Action.
   15         2.14 Professional Vendors: persons or entities that provide litigation support
   16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   18   and their employees and subcontractors.
   19         2.15 Protected Material:        any Disclosure or Discovery Material that is
   20   designated as “CONFIDENTIAL.”
   21         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
   22   from a Producing Party.
   23   3.    SCOPE
   24         The protections conferred by this Stipulation and Order cover not only
   25   Protected Material (as defined above), but also (1) any information copied or
   26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   27   compilations of Protected Material; and (3) any testimony, conversations, or
   28   presentations by Parties or their Counsel that might reveal Protected Material.

                                                   4
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 5 of 14 Page ID #:122



    1         Any use of Protected Material at trial shall be governed by the orders of the
    2   trial judge. This Order does not govern the use of Protected Material at trial.
    3   4.    DURATION
    4         Even after final disposition of this litigation, the confidentiality obligations
    5   imposed by this Order shall remain in effect until a Designating Party agrees
    6   otherwise in writing or a court order otherwise directs. Final disposition shall be
    7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
    8   or without prejudice; and (2) final judgment herein after the completion and
    9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   10   including the time limits for filing any motions or applications for extension of time
   11   pursuant to applicable law.
   12   5.    DESIGNATING PROTECTED MATERIAL
   13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   14   Each Party or Non-Party that designates information or items for protection under
   15   this Order must take care to limit any such designation to specific material that
   16   qualifies under the appropriate standards. The Designating Party must designate for
   17   protection only those parts of material, documents, items, or oral or written
   18   communications that qualify so that other portions of the material, documents, items,
   19   or communications for which protection is not warranted are not swept unjustifiably
   20   within the ambit of this Order.
   21         Mass, indiscriminate, or routinized designations are prohibited. Designations
   22   that are shown to be clearly unjustified or that have been made for an improper
   23   purpose (e.g., to unnecessarily encumber the case development process or to impose
   24   unnecessary expenses and burdens on other parties) may expose the Designating
   25   Party to sanctions.
   26         If it comes to a Designating Party’s attention that information or items that it
   27   designated for protection do not qualify for protection, that Designating Party must
   28   promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                  5
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 6 of 14 Page ID #:123



    1         5.2    Manner and Timing of Designations. Except as otherwise provided in
    2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    4   under this Order must be clearly so designated before the material is disclosed or
    5   produced.
    6         Designation in conformity with this Order requires:
    7         (a)       for information in documentary form (e.g., paper or electronic
    8   documents, but excluding transcripts of depositions or other pretrial or trial
    9   proceedings), that the Producing Party affix at a minimum, the legend
   10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   11   contains protected material. If only a portion or portions of the material on a page
   12   qualifies for protection, the Producing Party also must clearly identify the protected
   13   portion(s) (e.g., by making appropriate markings in the margins).
   14         A Party or Non-Party that makes original documents available for inspection
   15   need not designate them for protection until after the inspecting Party has indicated
   16   which documents it would like copied and produced. During the inspection and
   17   before the designation, all of the material made available for inspection shall be
   18   deemed “CONFIDENTIAL.”            After the inspecting Party has identified the
   19   documents it wants copied and produced, the Producing Party must determine which
   20   documents, or portions thereof, qualify for protection under this Order. Then, before
   21   producing the specified documents, the Producing Party must affix the
   22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   23   portion or portions of the material on a page qualifies for protection, the Producing
   24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   25   markings in the margins).
   26         (b)       for testimony given in depositions that the Designating Party
   27   identify the Disclosure or Discovery Material on the record, before the close of the
   28   deposition all protected testimony.

                                                  6
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 7 of 14 Page ID #:124



    1         (c)       for information produced in some form other than documentary and
    2   for any other tangible items, that the Producing Party affix in a prominent place on
    3   the exterior of the container or containers in which the information is stored the
    4   legend “CONFIDENTIAL.”           If only a portion or portions of the information
    5   warrants protection, the Producing Party, to the extent practicable, shall identify the
    6   protected portion(s).
    7         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    8   failure to designate qualified information or items does not, standing alone, waive
    9   the Designating Party’s right to secure protection under this Order for such material.
   10   Upon timely correction of a designation, the Receiving Party must make reasonable
   11   efforts to assure that the material is treated in accordance with the provisions of this
   12   Order.
   13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   14         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   15   designation of confidentiality at any time that is consistent with the Court’s
   16   Scheduling Order.
   17         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   18   resolution process under Local Rule 37.1 et seq.
   19         6.3    The burden of persuasion in any such challenge proceeding shall be on
   20   the Designating Party. Frivolous challenges, and those made for an improper
   21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   22   parties) may expose the Challenging Party to sanctions. Unless the Designating
   23   Party has waived or withdrawn the confidentiality designation, all parties shall
   24   continue to afford the material in question the level of protection to which it is
   25   entitled under the Producing Party’s designation until the Court rules on the
   26   challenge.
   27

   28


                                                   7
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 8 of 14 Page ID #:125



    1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    2         7.1    Basic Principles. A Receiving Party may use Protected Material that is
    3   disclosed or produced by another Party or by a Non-Party in connection with this
    4   Action only for prosecuting, defending, or attempting to settle this Action. Such
    5   Protected Material may be disclosed only to the categories of persons and under the
    6   conditions described in this Order.       When the Action has been terminated, a
    7   Receiving Party must comply with the provisions of section 13 below (FINAL
    8   DISPOSITION).
    9         Protected Material must be stored and maintained by a Receiving Party at a
   10   location and in a secure manner that ensures that access is limited to the persons
   11   authorized under this Order.
   12         7.2    Disclosure of “CONFIDENTIAL” Information or Items.              Unless
   13   otherwise ordered by the court or permitted in writing by the Designating Party, a
   14   Receiving    Party   may       disclose   any   information   or   item   designated
   15   “CONFIDENTIAL” only to:
   16         (a)       the Receiving Party’s Outside Counsel of Record in this Action, as
   17   well as employees of said Outside Counsel of Record to whom it is reasonably
   18   necessary to disclose the information for this Action;
   19         (b)       the Receiving Party’s Additional Counsel, as well as employees of
   20   said Additional Counsel to whom it is reasonably necessary to disclose the
   21   information for this Action;
   22         (c)       the officers, directors, and employees (including House Counsel) of
   23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   24         (d)       Experts (as defined in this Order) of the Receiving Party to whom
   25   disclosure is reasonably necessary for this Action and who have signed the
   26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   27         (e)       the court and its personnel;
   28         (f)       court reporters and their staff;

                                                   8
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 9 of 14 Page ID #:126



    1         (g)       professional jury or trial consultants, mock jurors, and Professional
    2   Vendors to whom disclosure is reasonably necessary for this Action and who have
    3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4         (h)       the author or recipient of a document containing the information or
    5   a custodian or other person who otherwise possessed or knew the information;
    6         (i)       during their depositions, witnesses, and attorneys for witnesses, in
    7   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    8   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
    9   they will not be permitted to keep any confidential information unless they sign the
   10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   11   agreed by the Designating Party or ordered by the court. Pages of transcribed
   12   deposition testimony or exhibits to depositions that reveal Protected Material may
   13   be separately bound by the court reporter and may not be disclosed to anyone except
   14   as permitted under this Stipulated Protective Order; and
   15         (j)       any mediator or settlement officer, and their supporting personnel,
   16   mutually agreed upon by any of the parties engaged in settlement discussions.
   17   8.    PROTECTED           MATERIAL            SUBPOENAED         OR      ORDERED
   18   PRODUCED IN OTHER LITIGATION
   19         If a Party is served with a subpoena or a court order issued in other litigation
   20   that compels disclosure of any information or items designated in this Action as
   21   “CONFIDENTIAL,” that Party must:
   22         (a)       promptly notify in writing the Designating Party within ten (10)
   23   days. Such notification shall include a copy of the subpoena or court order;
   24         (b)       promptly notify in writing the party who caused the subpoena or
   25   order to issue in the other litigation that some or all of the material covered by the
   26   subpoena or order is subject to this Protective Order. Such notification shall include
   27   a copy of this Stipulated Protective Order; and
   28


                                                  9
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 10 of 14 Page ID #:127



    1         (c)         cooperate with respect to all reasonable procedures sought to be
    2   pursued by the Designating Party whose Protected Material may be affected.
    3         If the Designating Party timely seeks a protective order, the Party served with
    4   the subpoena or court order shall not produce any information designated in this
    5   action as “CONFIDENTIAL” before a determination by the court from which the
    6   subpoena or order issued, unless the Party has obtained the Designating Party’s
    7   permission. The Designating Party shall bear the burden and expense of seeking
    8   protection in that court of its confidential material and nothing in these provisions
    9   should be construed as authorizing or encouraging a Receiving Party in this Action
   10   to disobey a lawful directive from another court.
   11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   12   PRODUCED IN THIS LITIGATION
   13         (a)         The terms of this Order are applicable to information produced by a
   14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   15   produced by Non-Parties in connection with this litigation is protected by the
   16   remedies and relief provided by this Order. Nothing in these provisions should be
   17   construed as prohibiting a Non-Party from seeking additional protections.
   18         (b)         In the event that a Party is required, by a valid discovery request, to
   19   produce a Non-Party’s confidential information in its possession, and the Party is
   20   subject to an agreement with the Non-Party not to produce the Non-Party’s
   21   confidential information, then the Party shall:
   22               (1)      promptly notify in writing the Requesting Party and the Non-
   23   Party that some or all of the information requested is subject to a confidentiality
   24   agreement with a Non-Party;
   25               (2)      promptly provide the Non-Party with a copy of the Stipulated
   26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   27   specific description of the information requested; and
   28


                                                   10
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 11 of 14 Page ID #:128



    1               (3)      make the information requested available for inspection by the
    2   Non-Party, if requested.
    3         (c)         If the Non-Party fails to seek a protective order from this court
    4   within 14 days of receiving the notice and accompanying information, the Receiving
    5   Party may produce the Non-Party’s confidential information responsive to the
    6   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    7   Party shall not produce any information in its possession or control that is subject to
    8   the confidentiality agreement with the Non-Party before a determination by the
    9   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
   10   expense of seeking protection in this court of its Protected Material.
   11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   13   Protected Material to any person or in any circumstance not authorized under this
   14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
   17   or persons to whom unauthorized disclosures were made of all the terms of this
   18   Order, and (d) request such person or persons to execute the “Acknowledgment and
   19   Agreement to Be Bound” that is attached hereto as Exhibit A.
   20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   21   PROTECTED MATERIAL
   22         When a Producing Party gives notice to Receiving Parties that certain
   23   inadvertently produced material is subject to a claim of privilege or other protection,
   24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   26   may be established in an e-discovery order that provides for production without prior
   27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
   28   the parties reach an agreement on the effect of disclosure of a communication or

                                                  11
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 12 of 14 Page ID #:129



    1   information covered by the attorney-client privilege or work product protection, the
    2   parties may incorporate their agreement in the stipulated protective order submitted
    3   to the court.
    4   12.   MISCELLANEOUS
    5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    6   person to seek its modification by the Court in the future.
    7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    8   Protective Order no Party waives any right it otherwise would have to object to
    9   disclosing or producing any information or item on any ground not addressed in this
   10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   11   ground to use in evidence of any of the material covered by this Protective Order.
   12         12.3 Filing Protected Material. A Party that seeks to file under seal any
   13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   14   only be filed under seal pursuant to a court order authorizing the sealing of the
   15   specific Protected Material at issue. If a Party’s request to file Protected Material
   16   under seal is denied by the court, then the Receiving Party may file the information
   17   in the public record unless otherwise instructed by the court.
   18   13.   FINAL DISPOSITION
   19         After the final disposition of this Action, as defined in paragraph 4, within 60
   20   days of a written request by the Designating Party, each Receiving Party must return
   21   all Protected Material to the Producing Party or destroy such material. As used in
   22   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   23   summaries, and any other format reproducing or capturing any of the Protected
   24   Material. Whether the Protected Material is returned or destroyed, the Receiving
   25   Party must submit a written certification to the Producing Party (and, if not the same
   26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   27   (by category, where appropriate) all the Protected Material that was returned or
   28   destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                  12
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 13 of 14 Page ID #:130



    1   abstracts, compilations, summaries or any other format reproducing or capturing any
    2   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    3   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    5   reports, attorney work product, and consultant and expert work product, even if such
    6   materials contain Protected Material. Any such archival copies that contain or
    7   constitute Protected Material remain subject to this Protective Order as set forth in
    8   Section 4 (DURATION).
    9         Any violation of this Order may be punished by any and all appropriate
   10   measures including, without limitation, contempt proceedings and/or monetary
   11   sanctions.
   12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   13

   14
        Dated: May 21, 2020              GLANCY PRONGAY & MURRAY LLP
                                         HACH ROSE SCHIRRIPA & CHEVERIE LLP
   15

   16                                    By: /s/ Kathryn A. Hettler
   17                                       Attorneys for Plaintiff TIFFANY WELLS

   18

   19
        Dated: May 21, 2020              KATTEN MUCHIN ROSENMAN LLP

   20
                                         By: /s/ Joanna M. Hill
   21                                       Attorneys for Defendant MELISSA V.
                                            JEFFERSON
   22

   23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
   24

   25            May 21, 2020
        DATED: ________________________
   26

   27   ______________________________________
        Honorable Steve Kim
   28
        United States Magistrate Judge

                                                  13
Case 2:19-cv-09808-PSG-SK Document 32 Filed 05/21/20 Page 14 of 14 Page ID #:131



    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3   I,   ____________________________            [print    or   type    full   name],     of
    4   ___________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Stipulated Protective Order that
    6   was issued by the United States District Court for the Central District of California
    7   on __________ [date] in the case of Tiffany Wells v. Melissa V. Jefferson, Case No.
    8   Case No. 2:19-cv-09808-PSG-SK. I agree to comply with and to be bound by all
    9   the terms of this Stipulated Protective Order and I understand and acknowledge that
   10   failure to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any information
   12   or item that is subject to this Stipulated Protective Order to any person or entity
   13   except in strict compliance with the provisions of this Order.
   14   I further agree to submit to the jurisdiction of the United States District Court for the
   15   Central District of California for the purpose of enforcing the terms of this Stipulated
   16   Protective Order, even if such enforcement proceedings occur after termination of
   17   this action. I hereby appoint __________________ [print or type full name] of
   18   ___________________________ [print or type full address and telephone number]
   19   as my California agent for service of process in connection with this action or any
   20   proceedings related to enforcement of this Stipulated Protective Order.
   21   Date: _______________________________
   22   City and State where sworn and signed: ________________________________
   23

   24   Printed name: ________________________
   25

   26   Signature: ___________________________
   27

   28


                                                   14
